Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  1/December 2011                                                                                      Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  142228                                                                                               Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 142228
                                                                    COA: 292942
                                                                    Hillsdale CC: 08-321794-FH
  MICHAEL CARL COOLEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  April 8, 2011. The application for leave to appeal the October 19, 2010 judgment of the
  Court of Appeals is DENIED, because we are no longer persuaded that the question
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2012                    _________________________________________
           t0110                                                               Clerk